Case 17-11508 Doc 86 Filed 09/29/20 Pagei1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MARYLAND
(Baltimore Division)

In re: a
DOUGLAS W. COURTNEY ca Case No. 17-11508-WIL
Debtor. = (Chapter 7)
* * * * * x " * * * * * *

NOTARIZED AFFIDAVIT OF CHAROLETTE COURTNEY
IN SUPPORT OF APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

I, Charolette Courtney, state as follows:
1. I am over the age of 18 and am competent to testify.

2. In response to the Deficiency Notice (ECF 84) issued by the Clerk of the Court, I
state that the difference in the signature on the Application for Payment of Unclaimed Funds and
the Original Proof of Claim was the result of my authorizing a friend of mine to sign the Original
Proof of Claim on my behalf as I was then unavailable to do so.

Bh The Original Proof of Claim was submitted as signed to my attorney for filing, as
authorized by me.

4. The signature on the Application for Payment of Unclaimed Funds is my original
signature, as is my signature hereunder,

Dy I hereby state under the penalties of perjury that the foregoing affidavit and the
facts set forth herein are true and correct and are based upon my personal knowledge.

 
    

charblette Courtney

#3627467Vv. 1
